Third District Court of Appeal
                                State of Florida

                             Opinion filed July 13, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-2413
                          Lower Tribunal No. 00-37276
                              ________________

                       Norberto Enrique Dominguez,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Rodney Smith, Judge.

      Norberto Enrique Dominguez, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before ROTHENBERG, LAGOA, and LOGUE, JJ.

      PER CURIAM.

      Appellant, Norberto Enrique Dominguez, seeks review of an order denying

his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We
dismiss the appeal for lack of jurisdiction because the notice of appeal was not

timely filed.

      The order on appeal was rendered1 on September 16, 2015, and Appellant’s

notice of appeal was filed on October 19, 2015, more than thirty days past the date

of rendition. Accordingly, because this Court lacks jurisdiction, we dismiss this

appeal as untimely. See Joseph v. State, 157 So. 3d 546 (Fla. 1st DCA 2015);

Guzman v. State, 364 So. 2d 523 (Fla. 2d DCA 1978).

      DISMISSED.




1Rule 9.020(i), Fla. R. App. P., defines rendition as follows: “An order is rendered
when a signed, written order is filed with the clerk of the lower tribunal.”

                                         2